                                                 UNITED STATES DISTRICT COURT
                                                 EASTERN DISTRICT OF MICHIGAN
                                                      SOUTHERN DIVISION

                              RONALD GRAY,

                                      Plaintiff,                                 Case No. 17-cv-13548

                                              v.                           UNITED STATES DISTRICT COURT
                                                                                      JUDGE
                    CITY OF DETROIT, ET AL.,                                    GERSHWIN A. DRAIN

                                   Defendants.

    ______________________________/

        OPINION AND ORDER GRANTING DEFENDANTS’ MOTION FOR
                      SUMMARY JUDGMENT [#32]

                                                               I. INTRODUCTION
              Plaintiff, Ronald Gray, filed the instant action against Defendants, the City

of Detroit and Officer Stephen Heid alleging federal and state constitutional

violations and other state law claims. Defendants have moved for summary

judgment. For the reasons discussed below, this Court will grant Defendant’s

Motion. This Court will dismiss Counts I and IV1 of Plaintiff’s complaint and

declines to exercise supplemental jurisdiction over Counts II, III, and IV.


                                                            
1
 Plaintiff mis-numbered several counts in his complaint. Plaintiff’s complaint
should be numbered as follows: Count I alleges violations against Officer Heid
under 42 U.S.C. § 1983; Count II alleges gross negligence; Count III alleges a
claim of acting in concert; Count IV alleges municipal liability; and Count V
alleges wrongful search, arrest, imprisonment, and intentional infliction of
emotional distress.
                                                                     -1-
 
                            II. FACTUAL BACKGROUND
      This case arises from a police call and subsequent response that allegedly

went wrong. Plaintiff is a resident of the City of Detroit who fixes houses for a

living. Dkt. No. 33, pgs. 7–8 (Pg. ID 438–39). Defendant Stephen Heid is a police

officer with the City of Detroit. Officer Heid was suspended pending a criminal

investigation at the time of his deposition, taken on June 5, 2018. Dkt. No. 32-5,

pg. 4 (Pg. ID 361). Officer Heid has been subjected to discipline in his department

in addition to his suspension. Id. at pg. 9 (Pg. ID 366). He has also had citizen

complaints filed against him, although he is unsure of how many complaints. Id.

      Plaintiff leased a house located in Detroit to Roycina Moss. Dkt. No. 35, pg.

9 (Pg. ID 526). On August 16, 2017, Plaintiff’s neighbor called him and stated that

Moss was destroying his property. Id. Plaintiff then drove by the property and

observed Moss busting out the windows of the house with a board. Dkt. No. 33,

pg. 18 (Pg. ID 449). After this observation, he called the police and told them that

his property was being destroyed. Id. at pg. 20 (Pg. ID 451). After Plaintiff called

the police, he drove to the house of his mother in law, Betty Jenkins. Id. at pg. 31

(Pg. ID 462).

      Officers Stephen Heid and Ali Bilal responded to the call after they received

a radio call about a felonious assault in progress. Dkt. No. 32-5, pg. 4 (Pg. ID 361).

The officers drove to Moss’s location. Id. When they arrived, they observed


                                          -2-
 
several women outside of the house. Id. Officer Heid spoke with Moss. Moss

stated that her ex-boyfriend—Robert Gray—had come to the house and destroyed

it. Id. Moss also stated that her ex-boyfriend threatened her with several long guns

and fled in a white Chrysler Town and Country. Id. Moss then gave the officers a

physical description of her ex-boyfriend and of the area that he might be in. Id. at

pg. 5 (Pg. ID 362).

      Officers Heid and Bilal then traveled to the area of Longview and Dickerson

and saw a white Chrysler Town and County in the driveway of one of the houses

there. Id. The officers approached Plaintiff’s vehicle. Id. Plaintiff was in his car

when the officers approached him. Dkt. No. 33, pg. 35 (Pg. ID 466). As the

officers approached, Plaintiff stated that he was just calling the police. Dkt. No. 32-

5, pg. 5 (Pg. ID 362). The officers walked to Plaintiff’s car door, requested that

Plaintiff exit the vehicle, and Officer Heid handcuffed Plaintiff. Dkt. No. 33, pg. 35

(Pg. ID 466). Officer Heid told Plaintiff that he was handcuffing him because the

nature of the incident possibly involved firearms and violence. See Dkt. No. 32-5,

pg. 5 (Pg. ID 362). One of the officers asked Plaintiff if he had any weapons in his

vehicle; Plaintiff responded no. Dkt. No. 33, pg. 35 (Pg. ID 466). The officers then

searched his car. Id. Plaintiff does not recall if the officers asked his consent before

searching his car. Id. According to Officer Heid, he asked for Plaintiff’s consent to




                                          -3-
 
search his car and Plaintiff gave him verbal consent to search it. Dkt. No. 32-5, pg.

5 (Pg. ID 362). Officer Heid did not find anything in the vehicle. Id.

      After Officer Heid searched Plaintiff’s car, Plaintiff told the officers that his

handcuffs were too tight. Dkt. No. 33, pg. 37 (Pg. ID 468). According to Plaintiff,

the officers did not loosen the handcuffs. Id. Plaintiff states that he suffered from

“very deep” cuff marks as a result of the tight handcuffs. Id. at pg. 70 (Pg. ID 501).

According to Officer Bilal, he loosened Plaintiff’s handcuffs immediately after

Plaintiff complained that they were too tight. Dkt. No. 32-10, pg. 7 (Pg. ID 408).

Officer Bilal put Plaintiff in the back of his scout car and sat with Plaintiff inside

of the car. Id. at pg. 8 (Pg. ID 409). Plaintiff continued to complain about his

handcuffs being too tight. Dkt. No. 33, pg. 38 (Pg. ID 469). Plaintiff then observed

Officer Heid approach Ms. Jenkins’ house door and start to yell at her. Id. Officer

Heid wanted to search Ms. Jenkins’ house for guns. Id. Plaintiff’s mother in law

initially said no to the search. Id. However, Officer Heid “grilled her,” “threatened

her,” and “scare[d]” her into consenting to the search. Id. at pg. 40 (Pg. ID 471).

Officer Heid contends that he asked Plaintiff’s mother in law to consent to the

search and she willingly signed a consent form. Dkt. No. 32-5, pg. 6 (Pg. ID 363);

see also Dkt. No. 32-6, pg. 2 (Pg. ID 380).

      Officer Heid then entered Ms. Jenkins’ home. Id. Plaintiff states that Officer

Heid was going back and forth between the house and the scout car during the


                                           -4-
 
search. Dkt. No. 33, pg. 40 (Pg. ID 471). During this time, Officer Heid told

Plaintiff that his nickname on the street was “monster” and that he was a “jump-

out” boy—that is, someone who patrols the street “like a gang.” Id. at pgs. 40–41

(Pg. ID 471–72). According to Plaintiff, Officer Heid said these things to

intimidate him and let Plaintiff know that he would find weapons or drugs in the

house. Id. at pg. 41 (Pg. ID 472). Plaintiff complained to Officers Heid and Bilal

that they were treating him poorly and he told the officers that he would file a

lawsuit against them. Dkt. No. 35-1, pg. 5 (Pg. ID 556).

      While Officer Heid was searching for the guns, Plaintiff began experiencing

chest pains, which he communicated to the officers. Dkt. No. 33, pg. 43 (Pg. ID

474). The officers did not call an ambulance immediately because Officer Heid

was continuing to search for the guns. Id. Officer Heid eventually found two

firearms, ammunition, and cartridges in the upstairs attic and took custody of the

items. Dkt. No. 32-5, pg. 6 (Pg. ID 363); Dkt. No. 32-7, pgs. 2–3 (Pg. ID 382–83);

Dkt. No. 32-7, pg. 4 (Pg. ID 384).

      The officers called an ambulance after Heid found the guns. Id. at pg. 44

(Pg. ID 475). The ambulance arrived at Ms. Jenkins’ home and the emergency

personnel examined Plaintiff. Id. at pg. 46 (Pg. ID 477). During this time, Officers

Heid and Bilal determined that Plaintiff was the one who initially called the police.

Id. The officers removed the handcuffs from Plaintiff and said that he was free to


                                         -5-
 
go. Id. Plaintiff then left in the ambulance. See id. at pg. 47 (Pg. ID 478). The

ambulance transported Plaintiff to St. John Hospital. Id. at pg. 48 (Pg. ID 479).

Plaintiff asserts that he brought his deep cuff mark injuries to the attention of the

treating personnel when he arrived at the hospital. Id. at pg. 70 (Pg. ID 501).

However, physical examinations performed at the hospital do not indicate that

Plaintiff had any cuff mark injuries on his wrists. Dkt. No. 32-11, pgs. 7, 9 (Pg. ID

428, 430). Nor do any of his treating physicians’ notes suggest that he had any

wrist injury or discomfort. See Dkt. No. 32-11.

      Officers Heid and Bilal returned to the Ninth Precinct to place Plaintiff’s

weapons in safekeeping. Dkt. No. 32-5, pg. 7 (Pg. ID 364). While Officer Heid

processed Plaintiff’s weapons, another officer, Agent Marcus Robinson, ran

Plaintiff’s address through the system. Id. Robinson found that Plaintiff had been

discharged from probation for carrying a concealed weapon (“CCW”) not long

ago. Id. at pg. 8 (Pg. ID 365). According to Officer Heid, this made Plaintiff a

convicted felon and prohibited him from possessing firearms. Id. Therefore,

Officers Heid and Bilal traveled to St. John Hospital and placed Plaintiff in

custody for being a felon in possession of a firearm. Id. Officer Heid contends that

he did not place Plaintiff under arrest; rather, he placed him in a “brief detainment”

pending investigation. Id. at pg. 11 (Pg. ID 368). Plaintiff contends that he has

never been a felon. Dkt. No. 35-1, pg. 5 (Pg. ID 556).

                                          -6-
 
      Plaintiff states that when the offices arrived at the hospital, they directed

various profanities at him, including racial slurs, and cuffed him to his hospital

bed. Dkt. No. 33, pg. 49–51 (Pg. ID 480–82). The officers stayed with Plaintiff at

the hospital for 45–90 minutes. Id. at pg. 51 (Pg. ID 482). During this time, a

different officer. Detective Mack, arrived at the hospital and questioned Plaintiff

about the incident leading up to Plaintiff’s 911 call. Id.; Dkt. No. 32-5, pg. 8 (Pg.

ID 365). Detective Mack took Plaintiff’s statement and the officers released

Plaintiff from police custody. Dkt. No. 32-5, pg. 8 (Pg. ID 365). Detective Mack

then typed a not-in-custody warrant for Plaintiff for being a felon in possession of

a firearm. Id. When the officers left, they uncuffed Plaintiff. Dkt. No. 33, pg. 51

(Pg. ID 482). Officers Heid and Bilal then delivered Plaintiff’s firearms to the

Eleventh Precinct. Dkt. No. 32-5, pg. 8 (Pg. ID 365). Plaintiff spent approximately

eight hours in the hospital and then went home. Dkt. No. 33, pg. 49 (Pg. ID 480).

Plaintiff asserts that he still experiences numbness in his hands due to his

handcuffs being too tight. Id. at pg. 67 (Pg. ID 498). Plaintiff also experiences loss

of sleep, anxiety, depression, pain in his hands, and a phobia of the police as a

result of the incident. Id. at pg. 70 (Pg. ID 501).

      Plaintiff filed his complaint on September 25, 2018 in the Circuit Court for

Wayne County. Dkt. No. 1, pg. 6 (Pg. ID 6). Plaintiff’s complaint brings five

counts: (1) a 42 U.S.C. § 1983 claim alleging violations of the 1st, 4th, and 14th

                                           -7-
 
Amendments; (2) a gross negligence claim; (3) an acting in concert claim; (4) a 42

U.S.C. § 1983 claim alleging Monell liability against the City of Detroit; and (5) a

claim alleging wrongful search, arrest and imprisonment, and intentional infliction

of emotional distress. Id. at pgs. 9–13 (Pg. ID 9–13). On October 31, 2017,

Defendants removed the action to this Court. Dkt. No. 1. Defendants moved for

summary judgment on July 19, 2018. Dkt. No. 32. Plaintiff opposed Defendants’

Motion on August 8, 2018. Dkt. No. 35. Defendants filed their reply on August 22,

2018. Dkt. No. 36.

                               III. LEGAL STANDARD

      Federal Rule of Civil Procedure 56(c) governs summary judgment. The Rule

states, “summary judgment shall be granted if ‘there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law.’” Cehrs v. Ne. Ohio Alzheimer’s Research Ctr., 155 F.3d 775, 779 (6th Cir.

1998). “All factual inferences ‘must be viewed in the light most favorable to the

party opposing the motion.’” Id. (quoting Matsushita Elec. Indus., Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986)). There is a genuine issue of material fact

“if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Id. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986)). Ultimately, the court evaluates “whether the evidence presents a sufficient




                                          -8-
 
disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” Anderson, 477 U.S. at 251–52.

                                    IV. DISCUSSION
    1. 42 U.S.C. § 1983
          a. Unlawful Seizure and False Arrest

       Plaintiff brings an unlawful seizure claim and a false arrest claim against

Defendant Heid, alleging that Heid lacked probable cause to detain him. Dkt. No.

1, pg. 9 (Pg. ID 9). “A [federal] false arrest claim . . . requires a plaintiff to prove

that the arresting officer lacked probable cause to arrest the plaintiff.” Sykes v.

Anderson, 625 F.3d 294, 305 (6th Cir. 2010) (quoting Voyticky v. Vill. of

Timberlake, Ohio, 412 F.3d 669, 677 (6th Cir. 2005)). The Sixth Circuit holds that

probable cause exists when a police officer “discovers reasonably reliable

information that the suspect has committed a crime.” Courtright v. City of Battle

Creek, 839 F.3d 513, 521 (6th Cir. 2016) (citing Beck v. Ohio, 379 U.S. 89, 91

(1964)).

       Here, Officer Heid obtained reasonably reliable information that Plaintiff

had assaulted Ms. Moss when Ms. Moss told him that Plaintiff had threatened her

with guns. He also obtained reasonably reliable information that Plaintiff was a

felon in possession of firearms when Agent Robinson informed him that Plaintiff

had been charged with carrying a concealed weapon. Plaintiff argues that

Defendant fabricated evidence by claiming that Moss told him that Plaintiff
                                            -9-
 
assaulted her. Dkt. No. 35, pg. 21 (Pg. ID 538). However, there is no evidence in

the record to support Plaintiff’s claims of fabrication.

          Accordingly, this Court finds that Officer Heid had probable cause to arrest

and detain Plaintiff and will dismiss Plaintiff’s claims of unlawful seizure and false

arrest.

             b. Unlawful search

          Plaintiff asserts a claim of unlawful search against Defendant Heid. Dkt. No.

1, pg. 9 (Pg. ID 9). Officer Heid searched Plaintiff’s car and Ms. Jenkins’ home

during the incident. Officer Heid had probable cause to search Plaintiff’s car.

Roycina Moss informed Officer Heid that Plaintiff had threatened her with guns

and then fled in his car. Dkt. No. 32-5, pg. 4 (Pg. ID 361). So it was reasonable that

Heid would believe that the guns used would be in Plaintiff’s car.

          Defendant also searched Ms. Jenkins’ home. Plaintiff does not have standing

to assert a constitutional violation of Ms. Jenkins’ home. “Fourth Amendment

rights are personal rights which, like some other constitutional rights, may not be

vicariously asserted.” U.S. v. Williams, 354 F.3d 497, 511 (6th Cir. 2003).

However, even if Plaintiff did have standing, the search of Ms. Jenkins’ home was

valid. When Officer Heid did not find the guns in Plaintiff’s car, he searched Ms.

Jenkins’ home. Id. at pg. 5, 6 (Pg. ID 362–63). Moss informed Heid that the

Plaintiff had guns. Because Heid did not find the guns in Plaintiff’s car, there was


                                           -10-
 
probable cause to believe that they were located inside of the house where Heid

found Plaintiff. Additionally, Ms. Jenkins consented to the search of her home and

signed a consent to search form.

      For these reasons, this Court finds that there was no unlawful search and will

summarily dismiss Plaintiff’s claim of unlawful search.

          c. Retaliation

      Plaintiff asserts a First Amendment retaliation claim against Officer Heid.

Dkt. No. 1, pg. 9 (Pg. ID 9). Plaintiff alleges that Officer Heid charged him with

being a felon in possession of a firearm and detained him in retaliation for him

complaining about Heid’s conduct. Dkt. No. 35, pg. 23 (Pg. ID 540).

      A First Amendment retaliation claim requires proof that “(1) the plaintiff

engaged in constitutionally protected conduct; (2) an adverse action was taken

against the plaintiff that would deter a person of ordinary firmness from continuing

to engage in that conduct; and (3) the adverse action was motivated at least in part

by the plaintiff's protected conduct.” Paterek v. Vill. of Armada, Mich., 801 F.3d

630, 645 (6th Cir. 2015). In this case, Plaintiff contends that he engaged in the

constitutionally protected conduct of criticizing or questioning public officials.

Dkt. NO. 35, pg. 22 (Pg. ID 539). Plaintiff’s affidavit states that he complained to

Officers Heid and Bilal about their poor treatment of him and he told them that he

would contact an attorney to file a lawsuit against them. Dkt. No. 35-1, pg. 5 (Pg.


                                         -11-
 
ID 556). Plaintiff engaged in constitutionally protected conduct. The First

Amendment protects an individual’s right to criticize a public official. Bloch v.

Ribar, 156 F.3d 673, 678 (6th Cir. 1998).

      Plaintiff next claims that charging him with being a felon in possession of a

firearm and detaining him was an adverse action that would deter an ordinary

person from continuing to question the police. This Court agrees that a warrant

issue and detainment would be enough to deter an ordinary person from continuing

to question the police.

      Lastly, Plaintiff asserts that Officer Heid’s conduct was motivated at least in

part by the Plaintiff’s protected conduct. Plaintiff denies that he has ever been a

felon. Dkt. No. 35-1, pg. 5 (Pg. ID 556). Defendant Heid states that Agent

Robinson found information that Plaintiff had a previous CCW charge. Dkt. No.

32-5, pg. 8 (Pg. ID 365). Carrying a concealed weapon is a felony under Michigan

law. See Mich. Comp. Laws Ann. § 750.227. Defendant also stated in his police

report that Plaintiff was discharged from probation for a CCW charge. Dkt. No.

32-7, pg. 3 (Pg. ID 383). “Probable cause to arrest exists where the facts and

circumstances within an officer's knowledge and of which he has reasonably

trustworthy information are sufficient in themselves to warrant a man of reasonable

caution in the belief that an offense has been or is being committed.” People v.

Maggit, 903 N.W.2d 868, 872 (Mich. Ct. App. 2017). “[T]he evidence available to


                                         -12-
 
the officer must be sufficient to lead a reasonable person to believe that the arrestee

has probably committed . . . a crime.” U.S. v. Brooks, 270 F. App’x 382, 384 (6th

Cir. 2008). The record establishes that Officer Heid received trustworthy

information from a fellow officer that Plaintiff had a CCW charge on his record.

Plaintiff denies having a CCW charge. However, there is no information in the

record to establish that Defendant fabricated the information that he received from

Agent Robinson. Therefore, Heid had probable cause to detain Plaintiff at the

hospital.

       In conclusion, based on the evidence in the record, this Court will dismiss

Plaintiff’s First Amendment retaliation claim against Defendant Heid.

            d. Excessive Force

    Plaintiff alleges that Defendant Heid used excessive force in handcuffing him.

Dkt. No. 1, pg. 9 (Pg. ID 9). “[F]or a handcuffing claim to survive summary

judgment, a plaintiff must offer sufficient evidence to identify a genuine issue of

material fact that (1) he complained the handcuffs were too tight; (2) the officer

ignored those complaints; and (3) the plaintiff experienced “some physical injury”

resulting from the handcuffing.” Getz v. Swoap, 833 F.3d 646, 654 (6th Cir. 2016).

Further, [s]tanding alone, “a subjective feeling of pain or numbness . . . does not

constitute a physical injury.” Jackson v. Lubelan, 657 F. App’x 497, 501 (6th Cir.

2016).


                                         -13-
 
    Plaintiff states that he repeatedly told the officers that his handcuffs were too

tight. Dkt. No. 33, pg. 37–38 (Pg. ID 468–69). Plaintiff contends that neither

Officer Heid nor Officer Bilal loosened his handcuffs after he complained. Id.

Plaintiff stated that he had “very deep” cuff marks from the handcuffs. Id. at pg. 70

(Pg. ID 501). He also states that he still experiences numbness in his hands due to

the tightness of the handcuffs Id. at pg. 67 (Pg. ID 498). However, Plaintiff’s

medical records do not indicate the presence of deep cuff marks or any

corresponding pain that Plaintiff had or has as a result of the handcuffs. Dkt. No.

32-11, pgs. 7, 9 (Pg. ID 428, 430).

    The record does not contain enough evidence for Plaintiff’s excessive force

claim to survive summary judgment. The only evidence of Plaintiff’s injuries from

the handcuffs are his subjective statements of his deep cuff marks and subsequent

numbness. Standing alone, Plaintiff’s statements are not sufficient to establish

physical injury. Therefore, this Court will dismiss Plaintiff’s claim of excessive

force. In summary, this Court will summarily dismiss Plaintiff’s § 1983 claims

against Officer Heid alleging unlawful seizure, false arrest, unlawful search,

retaliation, and excessive force.

          e. Qualified Immunity

    Defendant Heid additionally asserts that he is entitled to qualified immunity for

all of the § 1983 claims that Plaintiff asserts against him. Dkt. No. 32, pgs. 30–31


                                          -14-
 
(Pg. ID 319–20). To establish qualified immunity, courts ask “whether the facts

alleged or shown make out a violation of a constitutional right and whether the

right at issue was clearly established at the time of the incident.” Sumpter v. Wayne

Cty., 868 F.3d 473, 480 (6th Cir. 2017). A plaintiff must meet both requirements to

defeat a qualified immunity assertion. To be clearly established, “the case law must

dictate, that is, truly compel (not just suggest or allow or raise a question about),

the conclusion for every like situated, reasonable government agent that what

defendant is doing violates federal law in the circumstances.” Clemente v. Vaslo,

679 F.3d 482, 490 (6th Cir. 2012) (quoting Saylor v. Bd. of Educ. of Harlan Cty.,

118 F.3d 507, 515 6th Cir. 1997)). However, “some violations of constitutional

rights are so obvious that a materially similar case would be unnecessary.” Id. at

651 (quoting Binay v. Bettendorf, 601 F.3d 640, 646–47 (6th Cir. 2010)).

       This Court has found that the record does not establish any constitutional

violations. Thus, Plaintiff cannot defeat Defendant’s qualified immunity defense.

Defendant is entitled to qualified immunity for Plaintiff’s § 1983 claims.

    2. Municipal Liability under 42 U.S.C. § 1983

    Plaintiff’s sole claim against the City of Detroit is a municipal liability claim.

Dkt. No. 1, pg. 11 (Pg. ID 11). To prevail in a § 1983 claim against a municipality,

one must demonstrate: (1) the deprivation of a constitutional right; and (2) that the

defendant (municipality) is liable for the violation. Ellis ex rel. Pendergrass v.


                                          -15-
 
Cleveland Mun. Sch. Dist., 455 F.3d 690, 700 (6th Cir. 2006). As this Court

analyzed above, there was no deprivation of his constitutional rights. Therefore,

Plaintiff’s § 1983 claim fails under element one.

       Even if there was a constitutional deprivation, Plaintiff still needs to prove the

municipality is liable. To do this, Plaintiff “must demonstrate that the alleged federal

violation occurred because of a municipal policy or custom.” Burgess v. Fischer,

735 F.3d 462, 478 (6th Cir. 2013) (citing Monell v. Dep’t of Soc. Servs., 436 U.S.

658, 694 (1978)). “A municipality ‘may not be sued under § 1983 for an injury

inflicted solely by its employees or agents.’” Id. (quoting Monell, 436 U.S. at 694).

Plaintiff must show one of the following to prove this claim:

       (1) the existence of an illegal official policy or legislative enactment;
       (2) that an official with final decision making authority ratified illegal
       actions;
       (3) the existence of a policy of inadequate training or supervision; or
       (4) the existence of a custom of tolerance or acquiescence of federal
       rights violations.

    Burgess, 735 F.3d at 478 (citing Thomas v. City of Chattanooga, 398 F.3d 426,

429 (6th Cir. 2005) (emphasis added)).

    Plaintiff asserts that there is a pervasive pattern of retaliation and

unconstitutional conduct within the Detroit police department that Defendant has

acquiesced in. See Dkt. No. 35, pg. 31 (Pg. ID 548). Additionally and/or

alternatively, Plaintiff argues that Defendant knew about a pattern of



                                           -16-
 
unconstitutional conduct and failed to adequately train its officers to not engage in

constitutional violations. Id. at pg. 32 (Pg. ID 549).

    Plaintiff requested the disciplinary records of Officers Heid and Bilal as a part

of his discovery requests. Dkt. No. 35-8, pg. 3 (Pg. ID 643). Defendant objected to

this request as vague, overbroad, not likely to lead to admissible evidence, and

privileged. Id. Plaintiff filed a motion to compel regarding this evidentiary issue

that is pending before Magistrate Judge Majzoub. Dkt. No. 21. It is therefore

unclear whether the record would establish enough evidence for Plaintiff’s Monell

claim to survive until Magistrate Judge Majzoub rules on Plaintiff’s motion to

compel. However, as this Court has reasoned, Plaintiff’s Monell claim must fail

because he cannot establish that there was a constitutional deprivation.

    3. State Claims

    Count II of Plaintiff’s complaint alleges gross negligence, Count III alleges a

claim of acting in concert, and Count V alleges state claims of wrongful search,

arrest, imprisonment, and intentional infliction of emotional distress. Dkt. No. 1,

pgs. 10, 13 (Pg. ID 10, 13). Pursuant to 28 U.S.C. § 1367, district courts may

exercise supplemental jurisdiction over state law claims. However, “supplemental

jurisdiction is discretionary, not mandatory.” Charvat v. NMP, LLC, 656 F.3d 440,

446 (6th Cir. 2011). A district court may decline to exercise supplemental

jurisdiction when:


                                          -17-
 
      (1) the claim raises a novel or complex issue of state law,
      (2) the claim substantially predominates over the claim or claims over
      which the district court has original jurisdiction,
      (3) the district court has dismissed all claims over which it has original
      jurisdiction, or
      (4) in exceptional circumstances, there are other compelling reasons for
      declining jurisdiction.

(Emphasis added). 28 U.S.C. § 1367(c); Hucul Advert., LLC v. Charter Twp. of

Gaines, 748 F.3d 273, 281 (6th Cir. 2014). Here, this Court has dismissed all of

Plaintiff’s federal claims. Therefore, this Court declines to exercise supplemental

jurisdiction over Plaintiff’s state law claims. In conclusion, this Court will dismiss

Counts I and IV of Plaintiff’s complaint and will decline to exercise supplemental

jurisdiction over Counts II, III, and V of Plaintiff’s complaint.

                                   V. CONCLUSION

      For the reasons discussed herein, the Court will grant Defendants’ Motion.

Plaintiff’s federal law claims are dismissed, and this Court will decline

supplemental jurisdiction over Plaintiff’s state law claims.




      SO ORDERED.

Dated:       October 2, 2018
                                                s/Gershwin A. Drain
                                                HON. GERSHWIN A. DRAIN
                                                United States District Court Judge

                           


                                         -18-
 
                          CERTIFICATE OF SERVICE
                                          
I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, October 2, 2018, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager Generalist  
 

 




                                       -19-
 
